Citation Nr: 0027828	
Decision Date: 10/20/00    Archive Date: 10/26/00

DOCKET NO.  99 - 08 963	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana



THE ISSUE

Entitlement to a rating in excess of 40 percent for 
degenerative disc disease of the lumbosacral spine with a 
right foot drop.



ATTORNEY FOR THE BOARD

Frank L. Christian, Counsel








INTRODUCTION

The veteran served on active duty from February 1972 to 
February 1976, and from July 1977 to service retirement in 
August 1993.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision of February 1997 
from the Department of Veterans Affairs (VA) Regional Office 
(RO) in Indianapolis, Indiana.  During the pendency of this 
appeal, a rating decision of October 1999 increased the 
rating for the disability at issue from 10 percent to 40 
percent disabling.  


FINDINGS OF FACT

1.  The appellant's claim of entitlement to a rating in 
excess of 40 percent for degenerative disc disease of the 
lumbosacral spine with a right foot drop is plausible because 
claims for increased ratings are generally well grounded when 
the appellant alleges an increase in the severity of the 
disability.

2.  The veteran is entitled to separate ratings for his 
musculoskeletal disability of the lumbosacral spine and his 
neurological symptomatology of the right lower extremity 
under applicable law, regulations, and precedent Opinions of 
the General Counsel of VA.

3.  The appellant's service-connected degenerative disc 
disease of the lumbosacral spine is currently manifested by 
complaints of low back pain with right radiculopathy, giving 
out on prolonged walking and standing, easy fatigability, 
loss of function due to pain on lumbar motion, 
electromyographic evidence of right L5-S1 radiculopathy, 
magnetic resonance imaging studies showing discogenic 
degenerative changes, narrowing of the L5-S1 disc space, 
decreased disc signal at L4-5 and L5-S1, with marginal spur 
formation encroaching on the anterior thecal sac, and a mild 
to moderate stenosis at L5-S1.  

4.  The appellant's service-connected neurological 
manifestations of intervertebral disc syndrome include a 
complete right peroneal nerve paralysis, with a right foot 
drop, requiring a foot brace; diminished sensation to light 
touch and pinprick in the medial portion of the right leg, an 
absence of dorsiflexion on the right, numbness in the toes, 
and decreased sensation in the dorsum of his right foot.  

5.  The veteran's service-connected degenerative disc disease 
of the lumbosacral spine and his service-connected complete 
peroneal nerve paralysis with a right foot drop do not 
present such an unusual or exceptional disability picture 
with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render inapplicable the regular schedular standards.  


CONCLUSIONS OF LAW

1.  The appellant's claim of entitlement to a rating in 
excess of 40 percent for degenerative disc disease of the 
lumbosacral spine with right foot drop is well grounded.  
38 U.S.C.A. §§ 1110, 1131, 5107(a) (West 1991);  Proscelle v. 
Derwinski,  2 Vet. App. 629 (1992);  Drosky v. Brown, 10 Vet. 
App. 251 (1997).

2.  The veteran is entitled to separate ratings for his 
intervertebral disc syndrome under Diagnostic Code 5293 and 
his complete peroneal nerve paralysis with a right foot drop 
under Diagnostic Code 8521.  38 U.S.C.A. § 1110, 1131, 1155, 
(Westb 1991);  38 C.F.R. Part 4, §§ 4.25(b), 4.71a, 4.124a, 
Dianostic Codes 5293 and 8521 (1999);  See Esteban v. Brown, 
6 Vet. App. 259, 261-62 (1994);  Bierman v. Brown, 6 Vet. 
App. 125, 130-32 (1994).  

3.  The schedular criteria for a rating of 40 percent for the 
veteran's service-connected degenerative disc disease of the 
lumbosacral spine are met.  38 U.S.C.A. §§ 1110, 1131, 1155, 
5107(a) (West 1991);  38 C.F.R. §§ 3.321(b)(1), Part 4, 
§§ 4.41-4.10, 4.40, 4.45, 4.71a, Diagnostic Code 5293 (1999).

2.  The schedular criteria for a separate rating of 40 
percent for the veteran's service-connected complete peroneal 
nerve paralysis with a right foot drop are met.  38 U.S.C.A. 
§§ 1110, 1114(k), 1131, 1155, 5107(a) (West 1991);  38 C.F.R. 
§§ 3.321(b)(1), 3.350(a)(2); Part 4, §§ 4.41-4.10, 4.124a, 
Diagnostic Code 8521 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board finds that the appellant's claim is plausible and 
is thus "well grounded" within the meaning of  38 U.S.C.A. 
§  5107(a) (West 1991).  A claim for an increased rating is 
generally well grounded when the appellant indicates that he 
or she has suffered an increase in disability.  Proscelle v. 
Derwinski,  2 Vet. App. 629 (1992);  Drosky v. Brown, 10 Vet. 
App. 251 (1997).  We further find that the facts relevant to 
the issue on appeal have been properly developed and that the 
statutory obligation of VA to assist the veteran in the 
development of his claim has been satisfied.  38 U.S.C.A. §  
5107(a)(West 1991).  In that connection, we note that the RO 
has obtained available evidence from all sources identified 
by the veteran, that he has declined a personal hearing, and 
that he underwent comprehensive VA orthopedic, neurologic, 
radiographic, and electrodiagnostic examinations in 
connection with his claim in September 1995, in January 1996, 
in February 1998, in June 1999, and in March 2000.  On 
appellate review, the Board sees no areas in which further 
development might be productive.

In accordance with  38 C.F.R. §§ 4.1 through 4.10 (1999) and  
Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board has 
reviewed the service medical records and all other evidence 
of record pertaining to the history of the veteran's service-
connected degenerative disc disease of the lumbosacral spine 
with right foot drop.  The Board has found nothing in the 
historical record which would lead to the conclusion that the 
most current evidence of record is not adequate for rating 
purposes.  Moreover, the case presents no evidentiary 
considerations which would warrant an exposition of remote 
clinical histories and findings pertaining to that 
disability.  

I.  Evidentiary and Procedural History

The veteran's application for VA disability compensation 
benefits (VA Form 21-526) for residuals of a back injury, 
including pain, L5-S1 radiculopathy, and right lower 
extremity symptoms, was received at the RO in December 1993.  

Service medical records from the veteran's second period of 
active service disclosed multiple complaints of low back 
pain, commencing in May 1979, and continuing throughout his 
remaining periods of active service.  Entries in May 1985 
disclosed low back pain on twisting or lifting, positive 
straight leg raising, and transient radiculopathy signs.  An 
electromyography (EMG) study performed in August 1985 
revealed an acute L5-S1 radiculopathy in the paraspinal 
musculature.  In June and July 1995, he was shown to have a 
resolving discogenic low back pain.  Low back tenderness and 
pain secondary to muscle spasm were shown in May and June 
1992, and were diagnosed in May 1992 and in May 1993 as 
mechanical low back pain.  

A rating decision of March 1994 granted service connection 
for mechanical low back pain, evaluated as 10 percent 
disabling.  Although the veteran was notified of that 
determination, he did not initiate an appeal, and that 
decision became final after one year.  

A report of VA general medical examination, conducted in May 
1994, disclosed a full range of back motion with discomfort 
on full flexion and on lateral rotation, bilaterally.  
Straight leg raising was negative, bilaterally, in the seated 
position; neurological examination was intact for sharp, 
dull, vibratory, and proprioception, bilaterally; and 
strength was somewhat diminished in the right lower extremity 
as opposed to the left.  The diagnoses included history of 
right distal femur fracture with complaints of sharp, 
shooting pain in the right thigh, and history of low back 
pain.  A rating decision of June 1994 continued the 10 
percent rating for mechanical low back pain.  

In a statement received at the RO in November 1995, the 
veteran claimed increased ratings for his service-connected 
disabilities, and specifically requested service connection 
for a right foot drop with partial paralysis, and loss of 
strength and sensation.  He stated that he was informed at 
the VA hospital that those symptoms were related to his 
inservice back injury, and that he had pinched nerves at L5-
S1.  

VA outpatient treatment records, dated from December 1994 to 
January 1996, show that on July 7, 1995, the veteran 
complained of chronic back pain and numbness in the toes of 
his right foot.  Examination disclosed weakness in 
dorsiflexion of the right foot, suggestive of right peroneal 
palsy and diagnosed as right foot drop, with minimal 
difficulty in ambulating.  Entries on July 11, 1995, 
disclosed a right common peroneal palsy of unknown etiology, 
and a right foot drop brace was ordered.  On July 13, 1995, 
the veteran was shown to have a recently diagnosed right drop 
foot, diminished sensation to touch and vibration, and 
inability to dorsiflex his right foot.  Pedal pulses were 
normal, and there were no changes in color or temperature in 
the right foot.  An EMG and nerve conduction studies (NCS), 
performed in September 1995 to evaluate a right foot drop, 
yielded findings suggestive of a right L5-S1 radiculopathy.  
In January 1996, the veteran seen for complaints of back pain 
on prolonged standing or sitting, intermittent numbness and 
paralysis of the right foot, and a sharp, shooting pain in 
the right calf and foot, and episodes of right foot drop.  

A rating decision of May 1996 denied service connection for a 
right foot drop as secondary to service-connected mechanical 
low back pain, and proposed to sever service connection for 
the veteran's postoperative residuals of a right distal femur 
fracture as clearly and unmistakably erroneous.  In the 
absence of a response from the veteran, service connection 
for that disability was severed by rating action of August 
1996, while the 10 percent evaluation for arthritis of the 
right knee was continued.  In an August 1996 letter, the 
veteran asked that his claim for an increase in compensation 
be reopened, stating that all his records had not been 
reviewed.  

In a January 1997 letter, the veteran took issue with the 
severance of service connection for postoperative residuals 
of a right distal femur fracture.  He further requested 
increased ratings, stating that his service-connected back 
condition was not a lumbar strain, but a disability of the 
L5, L6 vertebrae, as shown on a magnetic resonance imaging 
(MRI) scan conducted at the VAMC's in Birmingham, Montgomery, 
and Tuscaloosa.  

A report of VA examination, conducted in February 1998, cited 
the veteran's complaints of chronic low back pain with 
occasional radiation, worse on the right, with good response 
to Ibuprofen, 1200 mgs. per day, and no side effects.  The 
veteran had undergone no surgery for such condition, reported 
no significant flare-ups, with mild impairment of 
occupational and daily activities.  Examination revealed that 
the veteran wore a semi-rigid metal brace on his right knee, 
but had a normal posture and gait, and the lumbar spine 
revealed no evidence of deformity, paraspinal muscle spasm, 
or tenderness on palpation.  Forward flexion was accomplished 
to 95 degrees, extension to 35 degrees, lateral bending to 40 
degrees, bilaterally, and lateral rotation to 35 degrees, 
bilaterally, with no evidence of pain on motion.  No 
detectable sensory or motor defect was found in the lower 
extremities and reflexes were 2+ and symmetrical throughout, 
while straight leg raising was positive at 45 degrees, 
bilaterally.  The diagnosis was chronic low back pain, rule 
out degenerative joint disease or herniated nucleus pulposus.  
X-rays of the lumbar spine revealed a transitional vertebral 
body and incomplete fusion at S1 and S2, a psuedoarticulation 
of the right transverse process at the right ileum, thought 
possibly to be the etiology of the veteran's back pain, while 
the remainder of the lumbar spine was unremarkable.  

A rating decision of July 1998 restored service connection 
for the veteran's postoperative residuals of a right distal 
femur fracture, and continued the 10 percent evaluation for 
mechanical low back pain.  The veteran filed a timely Notice 
of Disagreement, stating that he had undergone an MRI in 
January 1996, which revealed a missing intervertebral disc at 
L5-L6; and that he experienced giving way of the right knee 
and a sharp, shooting pain radiating from his back down his 
right leg.  A Statement of the Case was issued addressing the 
appeal for a rating in excess of 10 percent for mechanical 
low back pain.  

VA outpatient records dated in January 1996 showed that the 
veteran underwent an MRI of the lumbar spine, and was found 
to have discogenic degenerative changes with narrowing of the 
L5-S1 disc space, decreased disc signal at L4-5 and L5-S1, 
with marginal spur formation encroaching on the anterior 
thecal sac, and a mild to moderate stenosis at L5-S1.  

In his Substantive Appeal (VA Form 9), received at the RO in 
May 1999, the veteran described the symptomatology and 
impairment stemming from his back disability, both in service 
and after his service retirement, including intermittent 
shooting low back pain, giving out on prolonged walking and 
standing, painful limitation of lumbar motion, and muscle 
spasms.  In another statement, received in May 1999, the 
veteran requested a rating in excess of 10 percent for his 
service-connected postoperative residuals of a right distal 
femur fracture.

A report of VA neurologic examination, conducted in June 
1999, cited the veteran's history of inservice and 
postservice low back pain, currently manifested by low back 
pain radiating down the medial and inferior aspect of his 
right leg to his ankle, recently increasing in frequency and 
intensity and estimated as 7 or 8 out of 10, and numbness in 
the toes.  The veteran further stated that his low back pain 
was exacerbated by strenuous activity or prolonged standing 
such as to interfere with his actiivitis, and described the 
pain as sharp and shooting, lasting 10 or 15 seconds each and 
occurring in clusters 20 to 30 seconds apart.  The September 
1995 EMG report showing a right L5-S1 radiculopathy was 
noted.  Examination revealed that the veteran had a normal 
station and gait, and his casual gait appeared normal.  There 
was a decreased sensation to light touch and pinprick in the 
medial portion of the right leg, while vibration, position, 
and temperature were normal.  Coordination and rapid 
alternating movements were normal, while heel and toe gait 
appeared somewhat unstable.  The clinical impression was 
right leg pain in the distribution of L4-5.

A report of VA orthopedic examination, conducted in June 
1999, cited the veteran's symptom history and current 
complaints of severe low back pain with right radiculopathy, 
a right foot drop, requiring a brace, and inability to 
dorsiflex his right foot.  The veteran stated that he had 
been compelled to quit most of his postservice jobs requiring 
manual labor because they were too strenuous for his back.  
Examination disclosed that the veteran walked without a limp, 
wearing a foot drop brace; that he had normal muscle bulk and 
tone; that muscle strength was 5/5, while reflexes were 
intact; that he had decreased sensation in the dorsum of his 
right foot, and an absence of dorsiflexion on the right.  The 
clinical impression was degenerative disc disease with a 
history of radicular pain and foot drop, and the examiner 
stated that it was more likely than not that this disability 
stemmed from a herniated nucleus pulposus sustained in 1984, 
with increased radicular symptoms subsequent to repeat 
herniation in 1995 causing his foot drop.  The examiner 
suggested that the veteran be given an opportunity to train 
in a field that would allow sedentary labor.

A rating decision of September 1999 confirmed and continued 
the 1O-percent rating for the veteran's right knee 
disability, now evaluated as postoperative residuals of a 
right distal femur fracture with degenerative arthritis.  

A rating decision of October 2000 granted an increased rating 
of 40 percent for degenerative disc disease of the 
lumbosacral spine with a right foot drop, effective July 11, 
1995, the earliest date that it was ascertainable, through VA 
outpatient treatment records, that the veteran's service-
connected back disability was manifested by a right foot 
drop.  The veteran was notified of that action by RO letter 
and by issuance of a Supplemental Statement of the Case.  

II.  Analysis

Title 38 C.F.R. § 3.157 (1999) provides, in pertinent part, 
that the date of outpatient or hospital examination at a VA 
hospital will be accepted as the date of receipt of an 
informal claim for benefits when such reports relate to 
examination or treatment of a disability for which service 
connection has already been established or when a claim 
specifying the benefit sought is received within one year 
from the date of such examination or treatment.  Also see  
38 U.S.C.A. § 5110(b)(2) (West 1991) and  38 C.F.R. 
§ 3.400(o)(2) (1999), providing that the effective date of 
increases in  disability compensation will be the earliest 
date that it is factually ascertainable that an increase in 
disability had occurred if the claim is received within one 
year from such date; otherwise the date of receipt of claim.  
Acceptance of a report of examination or treatment as a claim 
for increase or to reopen is subject to the requirements of  
38 C.F.R. § 3.114 with respect to action on VA initiative or 
at the request of the claimant and the payment of retroactive 
benefits from the date of the report or for a period of one 
year prior to the report.  

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155 (West 1991);  38 C.F.R. 
Part 4 (1999).  Separate diagnostic codes identify the 
various disabilities.  Where entitlement to service 
connection has already been established, and an increase in 
the disability rating is the issue, the present level of the 
disability is the primary concern.  Francisco v. Brown,  7 
Vet. App. 55 (1994).  Where there is a question as to which 
of two evaluations shall be applied, the higher evaluation 
will be assigned if the disability picture more nearly 
approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. Part 
4, § 4.7 (1999).  When an unlisted condition is encountered 
it will be permissible to rate under a closely related 
disease or injury in which not only the functions affected, 
but the anatomical localization and symptomatology are 
closely related.  38 C.F.R. Part 4, § 4.20 (1999).  

At the time the veteran sought an increased rating for his 
service-connected back disability in January 1998, that 
condition was diagnosed as mechanical low back pain and 
assigned a 10 percent rating by analogy to lumbosacral strain 
under the provisions of  38 C.F.R. Part 4, § 4.71a, 
Diagnostic Code 5295 (1999).  That diagnostic code provides a 
noncompensable rating for lumbosacral strain where there are 
slight, subjective symptoms only; a 10 percent evaluation 
where there is characteristic pain on motion; and a 20 
percent evaluation where there is muscle spasm on extreme 
forward bending and loss of lateral spine motion, 
unilaterally, in the standing position.  The maximum 
evaluation for lumbosacral strain, 40 percent, is applicable 
where symptoms are severe, with listing of the whole spine to 
the opposite side, marked limitation of forward bending in 
the standing position, loss of lateral motion with 
osteoarthritic changes, or narrowing or irregularity of the 
joint space, or some of the above with abnormal mobility on 
forced motion.  

The record shows that in response to the veteran's January 
1998 request for an increased rating for his service-
connected mechanical low back pain, appropriate development 
was undertaken by the RO.  Included in the additional 
evidence obtained were VA outpatient treatment records, dated 
from December 1994 to January 1996, showing that on July 11, 
1995, the veteran was found to have a right foot drop, 
thought to be a right common peroneal palsy of unknown 
etiology, and a right foot drop brace was ordered.  On July 
13, 1995, the veteran was shown to have a recently diagnosed 
right drop foot, diminished sensation to touch and vibration, 
and inability to dorsiflex his right foot.  Other VA 
outpatient clinic findings included numbness in the toes of 
his right foot, weakness in dorsiflexion of the right foot, 
intermittent numbness and paralysis of the right foot, and a 
sharp, shooting pain in the right calf and foot.  However, 
pedal pulses were normal, and there were no changes in color 
or temperature in the right foot.  In addition, VA orthopedic 
and neurologic examinations disclosed a decreased sensation 
to light touch and pinprick in the medial portion of the 
right leg, a somewhat unstable heel and toe gait, decreased 
sensation in the dorsum of his right foot, an absence of 
dorsiflexion on the right, and radicular pain and foot drop.  

Based upon the evidence, the RO concluded that the clinical, 
radiographic, and electrodiagnostic findings, including EMG 
and NCS in September 1995 to evaluate a right foot drop, an 
MRI scan in January 1996, and lumbar X-ray studies in 
February 1998, together with multiple clinical findings 
symptomatic of an L5-S1 radiculopathy shown on VA 
examinations conducted in February 1998 and in June 1999, 
were indicative of degenerative disc disease of the lumbar 
spine, causing a right foot drop.  Further, the evidence 
showed that it was more likely than not that the veteran's 
twisting injury in service in 1984 caused a herniated nucleus 
pulposus causing radicular symptoms which progressed, with 
repeat herniation in 1995, causing his current right foot 
drop.  Accordingly, the RO changed the basis of evaluation of 
the veteran's service-connected back disability from 
mechanical low back pain under  38 C.F.R. Part 4, § 4.71a, 
Diagnostic Code 5295 to degenerative disc disease under 
Diagnostic Code 5293 (1999) (intervertebral disc syndrome) 
with complete paralysis of the external popliteal (common 
peroneal) nerve, resulting in right foot drop under the 
provisions of  Diagnostic Code 8521 (1999) (complete and 
incomplete paralysis of external popliteal nerve), while 
increasing the evaluation of that disability from 10 percent 
to 40 percent disabling.  

In doing so, the RO determined that the veteran's service-
connected degenerative disc disease of the lumbosacral spine 
is primarily manifested by a complete peroneal nerve 
paralysis, with a right foot drop, diminished sensation to 
touch and vibration, an absence of dorsiflexion on the right, 
and decreased sensation in the dorsum of his right foot, with 
normal paraspinal muscle bulk, tone, and strength, intact 
reflexes, and complaints of intermittent radiating low back 
pain but without evidence of deformity, paraspinal muscle 
spasm, listing of the spine, tenderness on pressure, or a 
compensable limitation of lumbar motion.  Accordingly, his 
disability was primarily rated under the provisions of  
38 C.F.R. Part 4, § 4.124a, Diagnostic Code 8521 (1999).  

However, the United States Court of Appeals for Veterans 
Claims (Court) has held that separate and distinct 
manifestations from the same injury may warrant separate 
ratings.  See Esteban v. Brown, 6 Vet. App. 259, 261-62 
(1994).  Further, VA is required to address the issue of 
separate ratings for arthritis and neurological impairment 
stemming from a service-connected back injury.  Bierman v. 
Brown, 6 Vet. App. 125, 130-32 (1994);  38 C.F.R. Part 4, § 
4.25(b) (1999).  In addition, General Counsel Precedent 
Opinion 36-97 (VAOPGCPREC 36-97), dated December 12, 1997, 
held that Diagnostic Code 5293, intervertebral disc syndrome, 
involves loss of range of motion because the nerve defects 
and resulting pain associated with injury to the sciatic 
nerve may cause limitation of motion of the cervical, 
thoracic, or lumbar vertebrae.  Also see  Johnson v. Brown, 9 
Vet. App. 7 (1996), stating that 38 C.F.R. §§ 4.40 and 4.45 
must be considered when a disability is evaluated under 
Diagnostic Code 5293.  In so doing, however, the evaluation 
of the same disability under various diagnoses is to be 
avoided.  38 C.F.R. Part 4, § 4.14 (1999).  

Intervertebral disc syndrome is rated as noncompensably 
disabling where postoperative and cured; as 10 percent 
disabling when mild; as 20 percent when moderate, with 
recurring attacks; as 40 percent when severe, with recurring 
attacks and only intermittent relief; and as 60 percent 
disabling when symptoms are pronounced, with persistent 
symptoms compatible with sciatic neuropathy with 
characteristic pain and demonstrable muscle spasm, absent 
ankle jerk, or other neurological findings appropriate to the 
site of the diseased disc, and with little intermittent 
relief.  38 C.F.R. Part 4, § 4.71a, Diagnostic Code 5293 
(1999).  

Complete and incomplete paralysis of the external popliteal 
(common peroneal) nerve is rated under  38 C.F.R. Part 4, 
§ 4.124a, Diagnostic Code 8521 (1999).  That diagnostic code 
provides ratings ranging from 10 to 30 percent for incomplete 
paralysis of the external popliteal (common peroneal) nerve, 
based upon whether the resulting disability in mild, 
moderate, or severe.  However, the maximum 40 percent rating 
is for application where paralysis of the external popliteal 
(common peroneal) nerve is complete, with foot drop and 
slight droop of the first phalanges of all toes; inability to 
dorsiflex the foot, dorsal flexion of the proximal phalanges 
of the toes is lost, abduction of the toes is lost and 
adduction weakened; and anesthesia covers the entire dorsum 
of the foot and toes.  

The Board finds that the veteran's service-connected 
degenerative disc disease of the lumbosacral spine is 
currently manifested by low back pain with right 
radiculopathy, giving out on prolonged walking and standing, 
painful limitation of lumbar motion, electromyographic 
evidence of right L-S1 radiculopathy, magnetic resonance 
imaging studies showing discogenic degenerative changes, 
narrowing of the L5-S1 disc space, decreased disc signal at 
L4-5 and L5-S1, with marginal spur formation encroaching on 
the anterior thecal sac, and a mild to moderate stenosis at 
L5-S1.  In addition, the impact and severity of pain must be 
considered by applying the factors set out in  38 C.F.R. Part 
4, §§ 4.40 and 4.45 (1999), as interpreted by the Court in 
DeLuca v. Brown, 8 Vet. App. 202 (1995).  While Diagnostic 
Code 5293 includes disability due to limitation of motion, 
consideration of pain under  38 C.F.R. Part 4, §§ 4.40 and 
4.45 is not included, and the effect of pain on the 
evaluation assigned must be explicit.  VAOPGCPREC 36-97.  

In this case, the Board has noted the veteran's statements 
that his low back pain had recently increased in frequency 
and intensity, estimated as 7 or 8 out of 10; that he had 
been compelled to quit most of his postservice jobs requiring 
manual labor because they were too strenuous for his back; 
and that his low back pain was exacerbated by strenuous 
activity or prolonged standing such as to interfere with his 
activities, and his description of his low back pain as sharp 
and shooting, lasting 10 or 15 seconds each and occurring in 
clusters 20 to 30 seconds apart.  

Based upon the foregoing, the Board finds that a 40 percent 
evaluation is warranted under  38 C.F.R. Part 4, § 4.71a, 
Diagnostic Code 5293 for the veteran's service-connected 
degenerative disc disease of the lumbosacral spine based upon 
evidence of severe low back pain with right radiculopathy, 
giving out on prolonged walking and standing, painful 
limitation of lumbar motion, electromyographic evidence of 
right L-S1 radiculopathy, magnetic resonance imaging studies 
showing discogenic degenerative changes, narrowing of the L5-
S1 disc space, decreased disc signal at L4-5 and L5-S1, with 
marginal spur formation encroaching on the anterior thecal 
sac, and a mild to moderate stenosis at L5-S1, and taking 
into consideration the impact and severity of pain on use and 
on strenuous activity, and easy fatigability under 38 C.F.R. 
Part 4, §§ 4.40 and 4.45 (1999).  The appellant is not 
entitled to a 60 percent rating for intervertebral disc 
syndrome based upon pronounced and persistent symptoms 
compatible with sciatic neuropathy with demonstrable muscle 
spasm, absent ankle jerk, or other neurological findings 
appropriate to the site of the diseased disc, and with little 
intermittent relief because the neurological symptomatology 
involving his right lower extremity is evaluated under a 
separate, neurological rating (DC 8521), and evaluation of 
the same symptoms under two different diagnostic codes would 
violate the prohibition against pyramiding and compensate the 
veteran twice for the same symptomatology.  38 C.F.R. Part 4, 
§ 4.14 (1999).  

The Board further finds that the veteran's service-connected 
degenerative disc disease of the lumbosacral spine is 
productive of neurological symptomatology which includes a 
complete right peroneal nerve paralysis, with a right foot 
drop, requiring a foot brace; diminished sensation to light 
touch and pinprick in the medial portion of the right leg, an 
absence of dorsiflexion on the right, numbness in the toes, 
and decreased sensation in the dorsum of his right foot, and 
that such disability warrants assignment of the maximum 40 
percent rating under the provisions of  38 C.F.R. Part 4, 
§ 4.124a, Diagnostic Code 8521 (1999);  also see Bierman v. 
Brown, 6 Vet. App. 125, 130-32 (1994).  That diagnostic code 
provides that a 40 percent rating is for application where 
paralysis of the external popliteal (common peroneal) nerve 
is complete, with foot drop and slight droop of the first 
phalanges of all toes; inability to dorsiflex the foot, 
dorsal flexion of the proximal phalanges of the toes is lost, 
abduction of the toes is lost and adduction weakened; and 
anesthesia covers the entire dorsum of the foot and toes.  
The Board finds that the evidence in this case clearly shows 
that the disability picture more nearly approximates the 
criteria required for that rating.  38 C.F.R. Part 4, § 4.7 
(1999).

The record further shows that the RO considered the 
assignment of special monthly compensation under the 
provisions of  38 U.S.C.A. § 1114(k) (West 1991) and  
38 C.F.R. § 3.350(a)(2) (1999) for anatomical loss or loss of 
use of a foot.  Loss of use of a foot will be held to exist 
when no effective function remains other than which would be 
equally well served by an amputation stump at the site of 
election below the knee with use of a suitable prosthetic 
appliance.  The determination will be made on the basis of 
the actual remaining function, whether the acts of balance 
and propulsion could be accomplished equally well with 
prosthesis; for example: (a) Extremely unfavorable ankylosis 
of the knee, . . . (b) Complete paralysis of the external 
popliteal (common peroneal) nerve, and consequent foot drop, 
accompanied by characteristic organic changes including 
trophic or circulatory disturbances and other concomitants 
confirmatory of complete paralysis of this nerve will be 
taken as loss of use of the foot.  

In this particular case, the medical evidence clearly shows 
that the veteran walks without a limp and has a normal gait, 
and no impairment of balance or propulsion is currently 
shown.  Further, the medical record shows that while the 
veteran has complete paralysis of the external popliteal 
(common peroneal) nerve, and consequent foot drop, he does 
not have characteristic organic changes including trophic or 
circulatory disturbances or other concomitants confirmatory 
of complete paralysis.  To that point, the Board notes that 
VA outpatient treatment records dated in July 1995 show that 
the veteran's pedal pulses were normal, he had a mild, non-
pitting edema not subsequently shown, and there were no 
changes in color or temperature in the right foot, while an 
entry in January 1996 shows that his skin was intact.  No 
characteristic organic changes, including trophic or 
circulatory disturbances, were shown on VA examinations or 
outpatient treatment.  Accordingly, special monthly 
compensation based on loss of use of a foot under the 
provisions of  38 U.S.C.A. § 1114(k) (West 1991) and  
38 C.F.R. § 3.350(a)(2) (1999) is not warranted.   

For the reasons and bases stated, the Board finds that the 
veteran is entitled to a 40 percent evaluation under  38 
C.F.R. Part 4, § 4.71a, Diagnostic Code 5293 for his service-
connected degenerative disc disease of the lumbosacral spine, 
and that he is entitled to a separate 40 percent rating for 
his service-connected complete paralysis of the external 
popliteal (common peroneal) nerve under Diagnostic Code 8521, 
each effective July 11, 1995, in accordance with  38 C.F.R. 
§ 3.157 (1999).  

Based upon the foregoing, a rating of  40 percent for 
degenerative disc disease of the lumbosacral spine is 
granted, subject to controlling regulations governing the 
payment of monetary benefits.  Further, a separate rating of  
40 percent for service-connected complete paralysis of the 
external popliteal (common peroneal) nerve with foot drop is 
granted, subject to controlling regulations governing the 
payment of monetary benefits.  

In reaching its decision, the Board has considered the 
doctrine of reasonable doubt, however, as the preponderance 
of the evidence favors the appellant's claim, the doctrine is 
not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).

The veteran has not asserted that the schedular ratings are 
inadequate, and the record in this case presents no evidence 
or argument to reasonably indicate that the provisions of  
38 C.F.R. § 3.321(b)(1) (1999) are potentially applicable.  
There is no competent medical evidence in the record showing 
that the veteran's service-connected disabilities present 
such an unusual or exceptional disability picture with such 
related factors as marked interference with employment or 
frequent periods of hospitalization as to render inapplicable 
the regular schedular standards.  Neither is there evidence 
of circumstances which the appropriate officials might find 
so "exceptional or unusual" as to warrant an extraschedular 
rating.  Shipwash v. Brown,  8 Vet. App.  218, 227 (1995).  
Further, the veteran has not testified that he is unable to 
obtain employment due to service-connected disability, as 
provided by  38 C.F.R. Part 4, § 4.16(b), or that vocational 
rehabilitation is infeasible.  Accordingly, the Board will 
not address the issue of benefit entitlement under the 
provisions of  38 C.F.R. Part 4, § 4.16(b) (1999).  


ORDER

A rating of  40 percent for degenerative disc disease of the 
lumbosacral spine is granted, subject to controlling 
regulations governing the payment of monetary benefits.  

A separate rating of  40 percent for service-connected 
complete paralysis of the external popliteal (common 
peroneal) nerve with foot drop is granted, subject to 
controlling regulations governing the payment of monetary 
benefits.  



		
	F.   JUDGE   FLOWERS
	Veterans Law Judge
	Member, Board of Veterans' Appeals




 

